DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments, amendments, and the request for continued examination filed on filed on 7 July 2021.
Claims 1, 9, 11, and 18 were amended. Claims 1-3, 5-9, 11-13, 15-20, and 22-26 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7 July 2021 has been entered.

Claim Rejections - 35 USC § 112, 2nd 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-13, 15-20, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “wherein the handheld wireless mobile device is pre-registered with a message server on a global computer network, with a security association.” The specification does not define or use the term “security association”, and the limitation does not appear to be a term of art. One of ordinary skill in the art would not understand how the security association affects the boundaries of the claim, making the boundaries of the claim unclear, rendering the claim indefinite. Claim 11 is similarly rejected.
For the purposes of the examination, the limitation will be interpreted as any type of security feature between the mobile device and the message server. 

	Claim 1 recites “wherein a part of each of these multiple messages in the single message file is a preprogrammed criterion, wherein the preprogrammed criterion characterizes each of these message, from at least the attributes of message types of visual, text, or aural, and a time duration of the message.” The meaning of this limitation would be unclear to one of ordinary skill in the art. The specification does not define the term “criterion”, and the plain and ordinary meaning of a “criterion” is a standard by which something may be judged, rather than information to be judged. Thus it would be perplexing to one of ordinary skill in the art that claimed criterion of each message is described as characterizing the message. Further it is unclear what is referenced as or modified by “from at least the attributes of message types” One of ordinary skill in the art would not be able to parse the meaning of the claim, making the claim and its boundaries unclear. Thus the claim is indefinite. Claims 9, 11, and 18 are similarly rejected. 
	For the purposes of examination the “preprogrammed criteria” will be interpreted as attribute information that characterizes a message, and that attribute information includes at least one of the enumerated attributes. 

Claim 18 recites “wherein the commercial message logic provides a single message file.” The specification does not appear to define or explain what it means for the logic to provide a message file. It would not be clear to one of ordinary skill in the art what is meant by this logic providing such a file, making the scope of the claim unclear and indefinite.
receiving and storing a single message file. 

Claim 18 recites “according to the preprogrammed criterion specific to a mode of the communication”. There is no antecedent basis for a “preprogrammed criterion specific to a mode of the communication”, making the scope of the claim unclear and indefinite. 

Claim 18 recites “wherein the message exposure is limited to only during that part of an incoming and outgoing communication to and from the device user.” One of ordinary skill in the art would not be able to determine what portion of a communication is “that part” of the communication. As such, one of ordinary skill in the art would not be able to determine the boundaries of the claim, rendering the claim indefinite.
	For the purposes of examination, the limitation is interpreted as referring to any arbitrary portion of the sequence of time needed to send or receive a communication. 

Claim 18 recites “wherein the message exposure is limited to only during that part of an incoming and outgoing communication to and from the device.” It would be unclear to one of ordinary skill in the art what constitutes an “incoming and outgoing communication to and from the device.” Specifically, it is not clear whether the communication is required to be a communication which is receiving and sending information on an ongoing basis (e.g., a telephone call), or whether the communication is one which a set of messages could be directed in either direction (e.g., a text message). Further, it is unclear whether communication modes such as an email would fall within the scope of “an incoming and outgoing communication.” Because one of ordinary skill in the art would not know the boundaries of the communication, the scope of the claim is indefinite.
For the purposes of examination, and based on the pre-grant publication claim 1, the communication is interpreted as including unidirectional instances of voice calls, emails, text messages, and requests for service on a wireless networks (read as an interest request). 

the device user that is used for communicating content.” There is no antecedent basis for the identified limitation, making the scope of the claim unclear and indefinite. Further, one of ordinary skill in the art would not understand what it means for a “device user” to be “used for communicating content.”

Claim 22 recites “selects a one or more commercial message according to a preprogrammed criterion, from the a message data file.” The combination of a definite article and indefinite article prior to the noun would make one of ordinary skill in the art unable to parse the meaning of the claim, rendering the claim indefinite. 
For the purposes of examination, the limitation will be read with only the indefinite article. 

Claim 22 recites “the program that exposes the selected message to the device user, and only then by removing the hold, let the communication originate from the wireless device.” One of ordinary skill in the art would not understand the reference to the program that exposes the message in an apparent sequence of steps performed by the program, making the meaning of the claim unclear, and the claim indefinite. 

Claim 23 recites that “the program integrates in time sequence a one or more audio message that are selected from the message file, in an outgoing voice communication.” The specification does not define or clarify what it means to “integrate[] in time sequence” a message in a voice communication, and “integrate in time sequence” does not appear to be a term of art. One of ordinary skill in the art would not be able to understand what the identified limitation means, making one of ordinary skill in the art unable to determine the boundaries of the claim, and rendering the claim indefinite. 
	For the purposes of examination, the limitation is interpreted as playing a message during a voice call. 

Claim 25 recites “the program implement the pre-programmed criterion for selecting messages from the list, the criterion based on from a group that includes message type, message duration and message frequency attributes.” There is insufficient antecedent basis for the identified elements, making the meaning of the claim unclear, and thus rendering the claim indefinite. 

Claim 25 recites “the program implement the pre-programmed criterion for selecting messages from the list, the criterion based on from a group that includes message type, message duration and message frequency attributes.” One of ordinary skill in the art would not understand how to parse what it means for the criterion to be “based on from a group”, making one of ordinary skill in the art unable to determine the meaning of the claim, and rendering the claim indefinite. 
For the purposes of examination, the limitation will be interpreted as based on one from a group that includes.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, 11, 12, 15-20, 22, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donahue et al. (US 2009/0055256 A1) in view of Hopkins (US 2007/0100690 A1) and McConnell et al. (US 8000749 B1). 

Regarding Claim 1, 9, and 11: Donahue discloses a wireless mobile advertising system, the system comprising: 
a handheld wireless mobile device comprising a smart phone with a display and a touch screen, wherein the mobile device has a CPU, a memory and a plurality of logics stored in the memory and operating in the CPU, wherein the handheld wireless mobile device is pre-registered with a message server on a global computer network, with a security association (A number of computing devices 104 and 106 are shown to be in communication with the delivery platform 102. While two computing devices 104, 106 are shown to be in communication with the delivery platform, the system 100 can include any number of user computing devices. For example, the delivery platform 102 can be used to send designated content and advertisements to a user who is in communication with the delivery platform 102 using a smart phone. See at least [0022]. Also: The information cache 122 can also be used to store user preferences for use in delivering information to an associated user. See at least [0041]. Also: At 300, a user signs up for service and activates a service application 108. See at least [0057]. Also: if the user has opted for the service, the service application 108 is initialized which includes providing user and device-related information to the delivery platform 102. For example, the service application 108 can inform the delivery platform 102 of a communication network that is associated with the device 104, the type of device 104, and content features and characteristics. See at least [0059]. Also: The encryption key management component 124 can be used to encrypt and decrypt information communications between the delivery platform 102 and user devices. Encryption techniques can be used to ensure that customer data is kept private, while also preventing attacks on the delivery platform 102. User information can be collected, processed, and stored in accordance with applicable privacy legislation and rules. See at least [0045]. Also: cellular wireless data network. See at least [0001]). 
the plurality of logics, stored in the handheld mobile device, include a receive logic, wherein the receive logic has an inbound wireless data function and a storage function in the handheld mobile wireless device, and is configured to wirelessly receive at any scheduled delivery of the message files over the wireless network from a message server, on the global computer network, a message files, with multiple commercial messages, and stores the message files in the memory of the device (At 310, the delivery platform 102 delivers the packaged information to the user device. As described above, transmission of information to and from the delivery platform 102 is optimized to reduce costs associated with a transmission. See at least [0068]. Also: At 312, the service application 108 operates to store the delivered information in the cache 112. See at least [0069]. Also: The wireless interface layer 224 facilitates wireless connectivity between the computing device 200 and the outside world, via a communications carrier, service provider, or other communication provider. See at least [0056]. Also: The delivery platform 102 can also determine an efficient packaging for the one or more advertisements and/or content, schedule a delivery for the one or more advertisements. See at least [0037]. Also: The compression and formatting component 120 can be used to compress and format information before communicating the information to the computing device 104. … The compression and formatting component 120 can package information based in part on a serial format according to templates that can be established for each type of information to be communicated. See at least [0042]. Also: The delivery platform 102 can use the selection information to provide weather and traffic, and can package the information, including advertisements. See at least [0060]). 
the message files has contained therein, multiple messages that have been pre-selected for a device user demographics by the message server and wherein a part of each of these multiple messages in the message files is a preprogrammed criterion, wherein the preprogrammed criterion characterizes each of these messages, from at least the attributes of message types of visual, text, or aural, and a time duration of the message (The compression and formatting component 120 can be used to compress and format information before communicating the information to the computing device 104. … The compression and formatting component 120 can package information based in part on a serial format according to templates that can be established for each type of information to be communicated. Thereafter, a brief template designator can accompany the packaged information during the communication. See at least [0042]. Also: the delivery platform 102 may package a number of advertisements for delivery to a targeted user based on a user's historical purchasing pattern. Advertisements can also be packaged based on other user-related information, such as the user's location for example. Moreover, an advertiser may be willing to pay more per advertisement 
wherein the mobile device function includes functions of communication function, camera function, and music function (A number of computing devices 104 and 106 are shown to be in communication with the delivery platform 102. While two computing devices 104, 106 are shown to be in communication with the delivery platform, the system 100 can include any number of user computing devices. For example, the delivery platform 102 can be used to send designated content and advertisements to a user who is in communication with the delivery platform 102 using a smart phone. See at least [0022]. Examiner’s note: One of ordinary skill in the art, as of the start of 2008 and prior to the priority date of the claimed invention, would be expected to infer that a “smart phone” has communication, camera, and music functionality). 
the plurality of logics additionally include a message exposure logic, wherein the message exposure logic subsequent to the receipt and storage of the message files in the mobile device; the message exposure logic automatically selects from the message files, using the pre-programmed criterion, a message and exposes the message, by visually displaying or aurally annunciating the message to a wireless device user 
the plurality of logics additionally include a message tracking logic, wherein the message tracking logic creates an account record that identifies the device, identifies which messages from the message files have been exposed on the device, and identifies the number of times each exposed message has been exposed on the device; and wherein the message tracking logic periodically sends the account record to the message server (A historical record can be created and maintained in the device 104 or transferred to the delivery platform 102 for future use in directing advertisements to a particular user or device. For example, the service application 108 can track and maintain an ad count that can be updated when an advertisement is displayed on a device and a user proactively interacts with the device in some manner (e.g., hits a key to light the backlight, presses a key, scrolls to an ad, clicks on an ad, etc.) The ad count can be stored locally in cache or uploaded to the delivery platform 102. See at least [0034]. Also: the collected interactions can be communicated to the delivery platform 102 for determining an amount of revenue generated through one or more advertisements. See at least [0036]. Also: Additionally, an advertiser may pay more to display an advertisement based in part on an advertisement display time (during peak viewing hours), the size of an advertisement, the content of an advertisement, user identity and location, etc. See at least [0066]). 

Donahue does not appear to disclose a single message file. 
Hopkins teaches a single message file (The retrieved content and advertising material is then preferably compiled into a single file for transmission via the internet to the requesting user device. See at least [0021]. Also: The content and ads are compiled preferably into a single file. See at least [0042]. Also: the system 100 preferably compiles or concatenates the ad(s) and the multimedia content to a single file. See at least [0043]). 
Donahue provides a system which provides multiple files containing advertisements to a smartphone, which differs from the claimed invention by the substitution of Donahue’s multiple file transmission for a single file transmission. However, Hopkins demonstrates that the prior art already knew of providing multiple advertisements to a user through the transmission of a single file. One of ordinary skill in the art could have trivially substituted the transmission technique of Hopkins into the system of 

Donahue does not appear to disclose where the message exposure logic detects onset of a mobile device function, and puts on hold the mobile device function for a brief period of time equal to the time duration of the message.
	However, McConnell teaches where the message exposure logic detects onset of a mobile function, wherein the mobile device function includes functions of communication function, camera function, and music function; and puts on hold the mobile device function for a brief period of time equal to the time duration of the message and exposed the message (The memory of the phone 10 of FIG. 1 stores one or more advertising content or ads. The ads may take several forms, such as for example "splash ads." The splash ads can be displayed upon … loading an application. See at least Column 3, Lines 31-34. Also: In one specific embodiment, the advertising content takes the form of splash ads, and the splash ads are presented to the user upon loading of an application resident in the memory of the wireless telephone. For example, with reference to FIG. 3, if the user clicks on the WEB icon 21, as the web browser is loading an ad such as shown in FIG. 1 or FIG. 2 is presented on the display 12. The ad is a splash ad and fades or is removed from the screen say in 5 or 10 seconds, at which point the web browser is displayed with no ads. See at least Column 5, Lines 4-12. Also: The phone 10 includes a memory storing program instructions (not shown in FIG. 1) which are conventional and provide for functionality such as the ability to receive and make calls, browse the Web, check email, listen to music, send and receive text messages, and other functions as are known in the art.  See at least Column 3, Lines 17-22). 
	Donahue and Hopkins suggests a system including a smartphone which downloads advertisements to cache for in-application display, which differs in part from the claimed invention by the substitution of Donahue’s in-application advertisements for pre-application advertisements. However, McConnell demonstrates that the prior art already knew of pre-application advertisements which display 
	
Regarding Claim 2 and 12: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Additionally, Donahue discloses wherein the device includes: the inbound wireless data function with the storage function receives and stores from the message server the message files that has a one or more of, audio, text, image, and flash animation formatted commercial messages (At 310, the delivery platform 102 delivers the packaged information to the user device. As described above, transmission of information to and from the delivery platform 102 is optimized to reduce costs associated with a transmission. See at least [0068]. Also: At 312, the service application 108 operates to store the delivered information in the cache 112. See at least [0069]. Also: the size of content can be limited by communicating a limited amount of relevant text rather than the full text. Graphics, pictures, and other bandwidth consuming information related to advertisements and content may also be reduced, limited, or not communicated to the user devices in attempts to reduce transmission costs. See at least [0088]). 

Regarding Claim 5 and 15: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Additionally, Donahue discloses wherein the device includes: stored in the memory and executing in the CPU a message interactivity logic that enables interactivity, for one or more of the messages in the message files that have an interactivity feature (At t7 and t8, the service application 108 is operating to display a number of advertisements 622 and 624. At t9, the user has selected a particular advertisement 622, wherein greater detail is provided to the user for the advertisement 622. See at least [0075] and Fig. 6A. Also: At t11, the user has selected a particular advertisement 628, wherein more information is provided to the user for determining whether the advertisement 628 is worthwhile. Since the 

Regarding Claim 6: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Additionally, Donahue discloses wherein the message interactivity logic includes: an interactivity function for commercial messages from a group that includes, a mini-game message format, a poll question, and a product offering at special prices (As shown in FIG. 6B, at t10, the service application 108 is operating to display a number of advertising promotions 626 to the user. See at least [0075]. Also: See Fig. 6B, noting the actual advertisements of the figure). 

Regarding Claim 7 and 16: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Additionally, Donahue discloses wherein the device includes: stored in the memory and executing in the CPU an almanac logic that inputs an identification of a category, a name in that category and be provided to the user, information associated with the name and the category, wherein the information provided to the user embeds a commercial message from the message files in the storage memory of the device (The weather channel banner screen displays current conditions (weather and temperature) for a local city. Opening the channel brings up the first of a number of pages of weather information. Subsequent pages provide additional forecast data and current conditions in other cities selected by the user. The user can select which cities are displayed through the Options command on the "Other Cities" page. After the selected city is changed, the change is stored locally so that the display reflects the new settings. The user can also select the units that are displayed trough the Options command. See at least [0081]. Also: FIGS. 6A-4B depict a device display 600 as presented to a user at various times as an example. Content and advertisements can be displayed as shown according to a progressive timeline from t1-t11. The device display 600 can be partitioned and various partitions can be 

Regarding Claim 8 and 17: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Additionally, Donahue discloses wherein the device includes: stored in the memory and executing in the CPU a mode logic that in the wireless device switches between two different modes of paying for the device use that of (i) a mode of the device use with the message exposure logic where the communication use cost of the device is discounted to the device user in return for being exposed commercial messages and (11) a mode of the device use with a billed account with a wireless carrier without the message exposure logic and not being exposed to commercial messages during device use (For example, a user can buy a smart phone or other handheld device that includes a free service application 108. Thereafter, when the user begins configuring the handheld device, the service application 108 can automatically launch, alerting the user of the free access to a number of content-based channels and asking the user to select a number of the channels to use or to opt-out of the service. The user can use toggle-keys to select weather and traffic channels for example. The delivery platform 102 can use the selection information to provide weather and traffic, and can package the information, including advertisements, to maximize revenue so that the user does not have to pay for data and other per transmission fees. See at least [0060]). 

Regarding Claim 18: Donahue discloses a mobile wireless communication device of a device user, the device comprising: 
a smart phone with a display and a touch screen that has a CPU and a memory and stored and operating therein a commercial messaging logic (A number of computing devices 104 and 106 are shown to be in communication with the delivery platform 102. While two computing devices 104, 106  wherein the commercial message logic provides message files and contained therein in the message files a plurality of messages, wherein each message of the message files has a pre-programmed criterion, wherein the preprogrammed criterion characterizes each of these messages, from at least message types of visual, text, or aural, and a duration of the message (At 310, the delivery platform 102 delivers the packaged information to the user device. As described above, transmission of information to and from the delivery platform 102 is optimized to reduce costs associated with a transmission. See at least [0068]. Also: At 312, the service application 108 operates to store the delivered information in the cache 112. See at least [0069]. Also: The wireless interface layer 224 facilitates wireless connectivity between the computing device 200 and the outside world, via a communications carrier, service provider, or other communication provider. See at least [0056]. Also: The delivery platform 102 can also determine an efficient packaging for the one or more advertisements and/or content, schedule a delivery for the one or more advertisements. See at least [0037]. Also: The compression and formatting component 120 can be used to compress and format information before communicating the information to the computing device 104. … The compression and formatting component 120 can package information based in part on a serial format according to templates that can be established for each type of information to be communicated. Thereafter, a brief template designator can accompany the packaged information during the communication. See at least [0042]. Also: the delivery platform 102 may package a number of advertisements for delivery to a targeted user based on a user's historical purchasing pattern. Advertisements can also be packaged based on other user-related information, such as the user's location for example. Moreover, an advertiser may be willing to pay more per advertisement when directed to a specific target (e.g., user locations, user interests, user habits, income level, etc.). See at least [0067]).
automatically selects a commercial message according to the preprogrammed criterion specific to a mode of the communication (the service application 108 can be configured to quantify the economic 
the commercial message logic executes a message exposure function that exposes the message by displaying and/or aurally playing the message, thereby providing assurance to a message provider that the message was exposed to the device user (the service application 108 can be configured to quantify the economic return for each advertisement and optimize a selected advertisement based on various revenue generation parameters. … a two-stage ad server can be used, wherein a first stage can be configured to send a collection of advertisements to a user's device and a second stage, such as a remote component, can select advertisements from the collection based on context, content, and/or some other variable. See at least [0036]. Also: the service application 108 is operating to display current weather content 602 and an advertisement 604 based on the users location. See at least [0074]. Also: The content and/or advertisements can be displayed on the device at periodic intervals according to user preferences and/or a display model which operates to increase an amount of revenue generated through advertising. See at least [0077]. Also: The service applications 108 and 110 can also be used to display content and advertisements on a respective computing device 104 or 106 as provided by the delivery platform 102. See at least [0024]. Examiner’s note: The “providing assurance” limitation is interpreted as an intended use/result, and as such may be given limited patentable weight). 
the commercial message logic additional includes a message tracking logic, wherein the message tracking logic creates an account record that identifies the device, identifies which messages from the message files have been exposed on the device, and identifies the number of times each exposed message has been exposed on the device; and wherein the message tracking logic periodically sends the account record to the message server (A historical record can be created and maintained in the device 104 or transferred to the delivery platform 102 for future use in directing advertisements to a particular user or device. For example, the service application 108 can track and maintain an ad count that can be updated when an advertisement is displayed on a device and a user proactively interacts with the device in some manner (e.g., hits a key to light the backlight, presses a key, scrolls to an ad, clicks on an ad, etc.) The ad count can be stored locally in cache or uploaded to the delivery platform 102. See at least [0034]. Also: the collected interactions can be communicated to the delivery platform 102 for determining an amount of revenue generated through one or more advertisements. See at least [0036]. Also: Additionally, an advertiser may pay more to display an advertisement based in part on an advertisement display time (during peak viewing hours), the size of an advertisement, the content of an advertisement, user identity and location, etc. See at least [0066]). 

Donahue does not appear to disclose a single message file. 
Hopkins teaches a single message file (The retrieved content and advertising material is then preferably compiled into a single file for transmission via the internet to the requesting user device. See at least [0021]. Also: The content and ads are compiled preferably into a single file. See at least [0042]. Also: the system 100 preferably compiles or concatenates the ad(s) and the multimedia content to a single file. See at least [0043]). 
Donahue provides a system which provides multiple files containing advertisements to a smartphone, which differs from the claimed invention by the substitution of Donahue’s multiple file transmission for a single file transmission. However, Hopkins demonstrates that the prior art already knew of providing multiple advertisements to a user through the transmission of a single file. One of ordinary skill in the art could have trivially substituted the transmission technique of Hopkins into the system of Donahue. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would provide a single file containing multiple advertisements to be stored in a cache. As such, the identified substitution would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Donahue and the teachings of Hopkins. 

	Donahue does not appear to disclose a device function that makes a determination of initiation and continuation of communication from the device, or wherein the message exposure is limited to only during that part of an incoming and outgoing communication to and from the device user that is used for communicating content 
	However, McConnell teaches a device function that makes a determination of initiation and continuation of communication from the device, or wherein the message exposure is limited to only during that part of an incoming and outgoing communication to and from the device user that is used for communicating content (The memory of the phone 10 of FIG. 1 stores one or more advertising content or ads. The ads may take several forms, such as for example "splash ads." The splash ads can be displayed upon … loading an application. See at least Column 3, Lines 31-34. Also: In one specific embodiment, the advertising content takes the form of splash ads, and the splash ads are presented to the user upon loading of an application resident in the memory of the wireless telephone. For example, with reference to FIG. 3, if the user clicks on the WEB icon 21, as the web browser is loading an ad such as shown in FIG. 1 or FIG. 2 is presented on the display 12. The ad is a splash ad and fades or is removed from the screen say in 5 or 10 seconds, at which point the web browser is displayed with no ads. See at least Column 5, Lines 4-12. Also: The phone 10 includes a memory storing program instructions (not shown in FIG. 1) which are conventional and provide for functionality such as the ability to receive and make calls, browse the Web, check email, listen to music, send and receive text messages, and other functions as are known in the art.  See at least Column 3, Lines 17-22). 
	Donahue and Hopkins suggests a system including a smartphone which downloads advertisements to cache for in-application display, which differs in part from the claimed invention by the substitution of Donahue’s in-application advertisements for pre-application advertisements. However, McConnell demonstrates that the prior art already knew of pre-application advertisements which display upon the initiation of a phone function. One of ordinary skill in the art could have trivially substituted McConnell’s advertisement display technique into the system of Donahue and Hopkins. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a smartphone which would download advertisements to cache for pre-application advertisement display. 

Regarding Claim 19: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Additionally, Donahue discloses where the program stores and executes a function that receives a message file from a message server, the message file having a one or more of commercial messages, and saves the message file in the storage memory of the device  (At 310, the delivery platform 102 delivers the packaged information to the user device. As described above, transmission of information to and from the delivery platform 102 is optimized to reduce costs associated with a transmission. See at least [0068]. Also: At 312, the service application 108 operates to store the delivered information in the cache 112. See at least [0069]. Also: the size of content can be limited by communicating a limited amount of relevant text rather than the full text. Graphics, pictures, and other bandwidth consuming information related to advertisements and content may also be reduced, limited, or not communicated to the user devices in attempts to reduce transmission costs. See at least [0088]).

Regarding Claim 20: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Additionally, Donahue discloses where the program saves the messages in the storage memory of the device organized by message attributes associated with each message, where the message attributes include message type from audio, flash animation, video, message time duration in seconds, and frequency of exposure (At 310, the delivery platform 102 delivers the packaged information to the user device. As described above, transmission of information to and from the delivery platform 102 is optimized to reduce costs associated with a transmission. See at least [0068]. Also: At 312, the service application 108 operates to store the delivered information in the cache 112. See at least [0069]. Also: The wireless interface layer 224 facilitates wireless connectivity between the computing device 200 and the outside world, via a communications carrier, service provider, or other communication provider. See at least [0056]. Also: The delivery platform 102 can also determine an efficient packaging for the one or more advertisements and/or content, schedule a delivery for the one or more advertisements. See at 

Regarding Claim 22: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Additionally, Donahue discloses the program selects a one or more of commercial message according to a preprogrammed criterion, from the a message data file pre-stored in the memory of the device (the service application 108 can be configured to quantify the economic return for each advertisement and optimize a selected advertisement based on various revenue generation parameters. In another embodiment, a two-stage ad server can be used, wherein a first stage can be configured to send a collection of advertisements to a user's device and a second stage, such as a remote component, can select advertisements from the collection based on context, content, and/or some other variable. See at least [0036]. Also: Additionally, an advertiser may pay more to display an advertisement based in part on an advertisement display time (during peak viewing hours), the size of an advertisement, the content of an advertisement, user identity and location, etc. See at least [0066]). Further, McConnell teaches where the program makes a determination of initiation of the communication from a group of, voice call, text message, and web server request for information, in the device and puts on hold the initiation of the communication; the program that exposes the selected messages to the device user, and only then by removing the hold, let the communication originate from the wireless device (The memory of the phone 

Regarding Claim 25: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Additionally, Donahue discloses where the program implements the pre-programmed criterion for selecting messages from the list, the criterion based on from a group that includes message type, message duration and message frequency attributes (the service application 108 can be configured to quantify the economic return for each advertisement and optimize a selected advertisement based on various revenue generation parameters. In another embodiment, a two-stage ad server can be used, wherein a first stage can be configured to send a collection of advertisements to a user's device and a second stage, such as a remote component, can select advertisements from the collection based on context, content, and/or some other variable. See at least [0036]. Also: Additionally, an advertiser may pay more to display an advertisement based in part on an advertisement display time (during peak viewing hours), the size of an advertisement, the content of an advertisement, user identity and location, etc. See at least [0066]).

Regarding Claim 26: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Additionally, Donahue discloses where the program implements an interactive function key on the mobile wireless device for the device user to interact with the message provider of an interactive message (At t7 and t8, the service application 108 is operating to display a number of advertisements 622 and 624. At t9, the user has selected a particular advertisement 622, wherein greater detail is provided to the user for the advertisement 622. See at least [0075] and Fig. 6A. Also: At t11, the user has selected a particular advertisement 628, wherein more information is provided to the user for determining whether the advertisement 628 is worthwhile. Since the user has interacted with the device while an advertisement 628 is being displayed, an amount of revenue can be generated and accounted for when determining an amount of residual revenue based thereon. See at least [0076] and Fig. 6B. Also: the service application 108 can track and maintain an ad count that can be updated when an advertisement is displayed on a device and a user proactively interacts with the device in some manner (e.g., hits a key to light the backlight, presses a key, scrolls to an ad, clicks on an ad, etc.). See at least [0034]).

Claims 3, 13, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donahue et al. (US 2009/0055256 A1) in view of Hopkins (US 2007/0100690 A1) and McConnell et al. (US 8000749 B1), and further in view of Sharman et al. (US 2008/0243619 A1). 

Regarding Claim 3 and 13: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Donahue does not appear to disclose wherein the device includes: stored in the memory and executing in the CPU an integrate logic that integrates the commercial messages from the memory of the device into incoming and outgoing communications to and from the device user; number of messages integrated in a single communication is limited in number and duration not to exceed a threshold.
However, Sharman teaches an integrate logic that integrates commercial messages into incoming and outgoing communications to and from the device user; number of messages integrated in a single communication is limited in number and duration not to exceed a threshold (In one exemplary embodiment, the Message Analysis Module (MAM) 202 performs the following functions: (a) determines if the incoming message is destined for a valid user; (b) determines if the destination (or "terminating") 
Donahue, Hopkins, and McConnell suggests a system including a smartphone which downloads advertisements to display, upon which the claimed invention’s appending of advertisements to communications can be seen as an improvement. However, Sharman demonstrates that the prior art already knew of adding advertisement content to communications. One of ordinary skill in the art could have easily applied the techniques of Sharman to the device of Donahue, Hopkins, and McConnell to add advertisements to the communications performed by the smartphone. One of ordinary skill in the art would have recognized that such an application of Sharman would have predictably resulted in an improved system which would have more opportunities to display advertising content. As such, the application of Sharman and the claimed invention would have been obvious to one of ordinary skill in the 

Regarding Claim 24: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Donahue does not appear to disclose where the program integrates a one or more of text messages that are selected from the message file, in an outgoing text message communication.
However, Sharman teaches where a program integrates a one or more of text messages that are selected from a message file, in an outgoing text message communication (In one exemplary embodiment, the Message Analysis Module (MAM) 202 performs the following functions: (a) determines if the incoming message is destined for a valid user; (b) determines if the destination (or "terminating") user's profile exists and, if so, whether the destination user permits the reception of advertisements; (c) determines if the destination mobile device type is known; and (d) determines if the destination mobile device supports advertisements. In the exemplary embodiment, if any of these conditions fail, the MAM 202 immediately transmits the original unaltered message to the Store and Forward System 222 for delivery to the destination user. See at least [0066]. Also: The MAM 202 uses the information contained in the user and device profile records to determine if the destination user is valid, whether the destination user permits the reception of advertising messages, the destination device type, and whether the destination device supports advertisements if all of these conditions are met (i.e., the destination user is valid, permits advertising messages, and has a known type that supports advertisements), the message and associated device and user profile records are forwarded to the Advertising Message Selection Module (AMSM) 204 for further processing. See at least [0067]. Also: The AMSM 204 analyzes the information received from the MAM 202, and the data records accessed from the User History and Advertising Message databases, 212 and 214, and selects an appropriate advertising message from the Advertising Message Database 214 for combination with the original SMS message. See at least [0072]. Also: Having selected an effective (i.e., a retrieved potential advertisement having the highest associated net advertisement value) advertisement solution, the method 700 proceeds to a STEP 718 and determines an appropriate message modification mechanism for use in including the selected advertisement with the original message. See at least [0118]). 
. 

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donahue et al. (US 2009/0055256 A1) in view of Hopkins (US 2007/0100690 A1) and McConnell et al. (US 8000749 B1), and further in view of Wanless et al. (US 2009/0147778 A1). 

Regarding Claim 23: Donahue in view of Hopkins and McConnell makes obvious the above limitations. Donahue does not appear to disclose where the program integrates in time sequence a one or more of audio messages that are selected from the message file, in an outgoing voice communication.
	Wanless teaches integrating in time a one or more audio messages that are selected from a message file, in an outgoing voice communication (When connecting a voice call, pre-recorded audio advertisements are inserted into the voice communications channel and enunciated (played or announced) to one or both of the calling party and the called party. The communications channel can be a call being made from a traditional landline telephone 107, a VoIP phone 128, a mobile telephone 202, from a VoIP softphone running on a computer 101 or mobile PDA/telephone or from a VoIM client 130 of a VoIM service such as Google Talk.TM., MSN Messenger.TM. or AOL Instant Messenger.TM.. At a point in the communication process, the audio advertisement is played to one or both of the calling party and the called party (the party to whom the call was placed). The audio advertisement may be played at any 
Donahue, Hopkins, and McConnell suggests a system including a smartphone which downloads advertisements to provide, upon which the claimed invention’s insertion of advertisements into voice communications can be seen as an improvement. However, Wanless demonstrates that the prior art already knew of inserting audio advertisements into voice communications. One of ordinary skill in the art could have easily applied the techniques of Wanless to the device of Donahue, Hopkins, and McConnell to add advertisements to the voice communications performed by the smartphone. One of ordinary skill in the art would have recognized that such an application of Wanless would have predictably resulted in an improved system which would have more opportunities to display advertising content. As such, the application of Wanless and the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Donahue and the teachings of Hopkins, McConnell, and Wanless. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Agarwal (US 2009/0132364 A1) provides additional discussion of providing audio advertisements during phone calls. 
Bamajian, II et al. (US 2007/0136761 A1) discusses providing advertisement content based on the receipt of a call. 
Gelissen (US 2003/0040965 A1) further discusses a system with a “free mode” and a “paid mode.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-12-04